Status
This instant application No. 14/521091 has claims 1-23 pending and is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1 – 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of assessing system adaptability, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claims 1, 7, and 81 in this case recite the following steps: 
generating individuals of a present generation with an individual selected in a previous generation as a parent individual using an algorithm for obtaining optimum solutions while evolving a plurality of individuals for each generation, the individuals being solution candidates;
evaluating each individual of the present generation; 
setting a constraint condition value of the present generation based on a constraint condition value of one generation before with respect to the present generation, and a constraint condition provisional value achieved by a half or more of individuals used for generating child individuals of a next generation;
determining whether an evaluation result of each individual satisfies a constraint condition value of the present generation; 
performing a change for lowering an evaluation result of individuals which do not satisfy the constraint condition value of the present generation; and
selecting individuals to be solution candidates from among individuals on which the determination process or the change process is performed.


The claims recite mathematical formulas and relationships for assessing system adaptability similar to the method of updating alarm limits found in Parker v. Flook, 437 U.S. 584 (1978) which the courts have considered to fall within the “abstract idea” judicial exception beyond the scope of §101. Thus, assessing system adaptability is an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Claims 1, 7, and 8 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Dependent claims 2 – 6 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitation(s) do not disclose any additional elements that represent significantly more than the abstract idea. 
Claim 2 discloses “wherein the setting process includes setting the constraint condition value of the present generation using Equation (1)
Li = (1-k) x Li + K x Li’ (1)
where Li: constraint condition value of the present generation,
Li-1: constraint condition value of one generation before,
Li’: constraint condition provisional value achieved by a half or more of individuals used for generating child individuals of the next generation, and
K: any coefficient on a progress of evolution” which is part of the abstract idea (mental process). 
Claims 3 discloses “wherein the setting process includes setting a constraint condition value of a first generation to a value less than the constraint condition provisional value when a present generation is the first generation” which is part of the abstract idea (mental process). 
Claims 4 discloses “wherein the any coefficient is a value greater than 0 and less than or equal to 1” which is part of the abstract idea (mental process). 
Claims 5 discloses “wherein the any coefficient is updated for each generation” which is part of the abstract idea (mental process). 
receiving an input of a dimensional condition of a member of a magnetic member formed of a magnetic material and a target inductance, and obtaining, as optimum solutions, dimensions of the member at which a magnetic loss and a volume of the magnetic member are minimized while securing the target inductance with the inductance as a constraint condition” which is part of the abstract idea (mental process). 
Claims 2 - 6 do not integrate the abstract idea into a practical application because the dependent claims merely use a generic computer to perform steps that a person can perform mentally, as discussed above. Furthermore, the dependent claims merely recite further details of the abstract idea and does not recite any additional elements that represent significantly more than the abstract idea. Therefore, dependent claims 2 - 6 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. § 101 as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2012/0196261).

generating individuals of a present generation with an individual selected in a previous generation as a parent individual using an algorithm for obtaining optimum solutions while evolving a plurality of individuals for each generation, the individuals being solution candidates (paragraph [0175]...the estimate is optimal in the sense that it minimizes the error between the estimate of the signal state and the actual signal state in a least squares sense, given the observation information ;l paragraph [0177]...the optimal  action strategy may create an individualized remedial solution by compiling for the user a set of interactive practice problems with full detailed solutions with starting with difficulty level 2 and 3);
evaluating each individual of the present generation (paragraph [01115]...in order to generate one or more learning tools which satisfy a plurality of characteristics of a requested distribution of desired characteristics a fitness function may be used to compare the characteristics of the requested learning tool with the distribution of desired characteristics);
setting a constraint condition value of the present generation based on a constraint condition value of one generation before with respect to the present generation, and a constraint condition provisional value achieved by a half or more of individuals used for generating child individuals of a next generation (paragraph [0138]...the system allows users to define his/her ideal characteristics of the end result by creation of a resource generation request object RQ.sup.rq and requesting to the system to generate N unique segment assignment for R.sup.r, where 1.ltoreq.r.ltoreq.N such that);
determining whether an evaluation result of each individual satisfies a constraint condition value of the present generation (paragraph [0042]...a conditional estimate of a user signal representing a characteristic of a user is updated 104 based on the observations);
performing a change for lowering an evaluation result of individuals which do not satisfy the constraint condition value of the present generation (paragraph [0471]...constraint 7 changes the threshold value 1705, and in this case it constricts the value causing the final results to be closer to the ideal); and
selecting individuals to be solution candidates from among individuals on which the determination process or the change process is performed (paragraph [0092]...each of the desired characteristics of a learning tool may be set by a user or anticipated by the system to adapt to the characteristics of the user. Some characteristics may be user selected while others may be automatically chosen by the system).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2012/0196261).
As to claim 6, Kim et al teaches an optimization calculation method according to claim 1, wherein the optimization calculation method comprising:
receiving an input of a dimensional condition of a member of a magnetic member formed of a magnetic material and a target inductance, and
obtaining, as optimum solutions, dimensions of the member at which a magnetic loss and a volume of the magnetic member are minimized while securing the target inductance with the inductance as a constraint condition.
It would have been an obvious matter of design choice that the optimization calculation method comprising: receiving an input of a dimensional condition of a member of a magnetic member formed of a magnetic material and a target inductance, and obtaining, as optimum solutions, dimensions of the member at which a magnetic loss and a volume of the magnetic member are minimized while securing the target inductance with the inductance as a constraint condition, since applicant has not disclosed that the comprising: receiving an input of a dimensional condition of a member of a magnetic member formed of a magnetic material and a target inductance, and obtaining, as optimum solutions, dimensions of the member at which a magnetic loss and a volume of the magnetic member are minimized while securing the target inductance with the inductance as a constraint condition solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well any type of condition. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 


/BRANDON S COLE/           Primary Examiner, Art Unit 2128